Name: Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  monetary economics;  agricultural activity;  economic policy
 Date Published: nan

 18 . 6 . 85 Official Journal of the European Communities No L 158/7 COMMISSION REGULATION (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Article 2a ( 1 ) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regula ­ tion (EEC) No 1304/85 (4), defines the criteria govern ­ ing the fixing of these aids ; whereas paragraph 3 of the abovementioned Article specifies a margin which must be adhered to when the level of aid is fixed for skimmed-milk powder ; Whereas, in applying these rules to the present market situation, it follows that the aid for skimmed milk and skimmed-milk powder should be fixed at the level set out below ; Article 1 The amount of the aid referred to in Article 10 of Regulation (EEC) No 804/68 shall be 80 ECU per 100 kilograms for skimmed-milk powder and 7,27 ECU per 100 kilograms for skimmed milk. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5 . 0 OJ No L 169, 18 . 7. 1968 , p. 4. (&lt;) OJ No L 137, 27 . 5. 1985, p. 11 .